SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

327
OP 11-01161
PRESENT: SCUDDER, P.J., SMITH, PERADOTTO, CARNI, AND SCONIERS, JJ.


IN THE MATTER OF GREAT LAKES CONSULTING
SERVICES, LLC AND COVEY TREE, INC.,
PETITIONERS,

                      V                                            ORDER

NEW YORK STATE DEPARTMENT OF LABOR, RESPONDENT.


BLAIR & ROACH, LLP, TONAWANDA (MICHAEL A. SMEADER OF COUNSEL), FOR
PETITIONERS.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (SETH KUPFERBERG OF
COUNSEL), FOR RESPONDENT.


     Proceeding pursuant to CPLR article 78 (initiated in the
Appellate Division of the Supreme Court in the Fourth Judicial
Department pursuant to Labor Law § 220 [8]) to vacate a determination
of respondent.

     Now, upon reading and filing the stipulation of withdrawal and
discontinuance of appeal signed by the attorneys for the parties on
December 28, 2011,

     It is hereby ORDERED that said proceeding is unanimously
dismissed without costs upon stipulation.




Entered:    March 16, 2012                        Frances E. Cafarell
                                                  Clerk of the Court